Exhibit 10.1

***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

LEE’S PHARMACEUTICAL (HK) LIMITED/REGENERX BIOPHARMACEUTICALS, INC.

PROPOSED LICENSING TRANSACTION

BINDING TERM SHEET

*HIGHLY CONFIDENTIAL*

March 16, 2012

 

Parties   

Lee’s Pharmaceutical (HK) Limited (“Lee’s” or the “Company”)

 

and

 

RegeneRx Biopharmaceuticals, Inc. (“RegeneRx”)

    Licensed Products    Thymosin Beta 4 (Tß4 a synthetic copy of the
naturally-occurring 43-amino acid peptide) in any pharmaceutical form,
including, without limitation, products identified as RGN-259, RGN-352 and
RGN-137.     Field of Use    Any field for human use.     Territory    The
People’s Republic of China, including Hong Kong and Macau.     Grant of license
   RegeneRx shall grant to Lee’s an exclusive license (with the right to
sublicense or assign) to develop, make, have made, import, export, use,
distribute, market, promote, offer for sale, and sell Licensed Products in the
Territory. Such exclusive license shall survive the change of control, the
liquidation, dissolution or the like of RegeneRx for whatever reason.    
Licensee fee   

US$ 200,000 payable upon execution of this binding Term Sheet.

US$ 200,000 payable upon execution of the definitive License Agreement (the
“License Agreement”)

   

Sharing of all

clinical and non-clinical data

   Lee’s and RegeneRx agree to share all non-clinical and clinical data or other
information generated by it necessary for development of Licensed Products,
which data and information shall remain confidential.     Joint development
committee    Lee’s and RegeneRx will form a development committee (the
“Development Committee”) of two persons from each company to convene at least
twice annually in person or by teleconference to discuss and agree on the
development of the Licensed Products and share information relating thereto.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

   

Development

milestones and

relevant costs

   Lee’s shall be obligated to diligently develop one or more Licensed Products
on a commercially reasonable basis including reaching the milestones as they
will be set by the Development Committee. All costs associated with the
development of any of the Licensed Products in the Territory will be borne by
Lee’s.     Milestone payments   

Lee’s shall pay to RegeneRx:

 

1.      US$ 0,5 million upon initiation of first commercial sale of the first
Licensed Product in the People’s Republic of China.

 

2.      US$ 1,5 million upon reaching US$ 50 million of aggregate commercial
sales in the Territory.

 

3.      US$ 1,6 million upon reaching US$ 80 million of aggregate commercial
sales in the Territory.

    Royalty    Every semester, Lee’s shall pay to RegeneRx royalties on annual
net sales of Licensed Products in the Territory equal to [***]% up to US$ [***]
of aggregate net sales, equal to [***]% on aggregate net sales between US$ [***]
and US$ [***] and equal to [***]% on aggregate net sales above US$ [***].    
Royalty Term    The royalty term of the License Agreement shall be on a Licensed
Product by Licensed Product basis and shall continue until the expiration of the
last-to-expire valid and applicable patent within the patent rights within the
Territory, or following ten (10) years from the first commercial sale of each
Licensed Product in the People’s Republic of China (“Relevant Period”),
whichever is later. Additional rules will be included in the License Agreement
to regulate the Royalty and the Royalty Term, in case of generic competition
regarding any Licensed Product in the Territory.    

Intellectual

Property

   RegeneRx, at its own cost, shall be responsible for and shall prepare, file,
prosecute, maintain and defend all of the patents licensed by Lee’s in the
Territory, provided that Lee’s shall have the option to elect to control
prosecution at its expense.    

New Intellectual

Property

   Any new intellectual property discovered by Lee’s during the term of the
License Agreement, in conjunction with development of any Licensed Product,
shall be owned by Lee’s and shall be licensed to RegeneRx, at RegeneRx’s
request, for use outside the Territory on a royalty-bearing basis (the amount of
royalties to be discussed and agreed upon in good faith and on a case-by-case
basis between Lee’s and RegeneRx, such royalty not to exceed 4% on relevant net
sales).     Manufacturing    RegeneRx will provide sufficient API at no charge
for the ophthalmic Phase 2 clinical trial. RegeneRx will provide any additional
API for the development work and/or clinical trials to Lee’s at RegeneRx’s cost.
Upon commercialization, Lee’s shall purchase API from RegeneRx at reasonable
prices (i.e., cost plus) to be discussed and agreed by the Parties, subject to
RegeneRx’s ability to deliver required amounts of API. Lee’s will always have
the option to source the API on its own or from suppliers of its choice. Upon
Lee’s request, RegeneRx and Lee’s will negotiate in good faith to enter into a
manufacturing and exclusive supply agreement as soon as practicable following
execution of the License Agreement.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

    Confidentiality    All discussions and matters related to this binding Term
Sheet are to be kept confidential, including the fact that this binding Term
Sheet has been executed, the terms of this binding Term Sheet or existence and
content of any negotiations between the Parties.    

Negotiation;

Disputes

  

(a) Promptly following the execution of this Term Sheet, the parties shall use
commercially reasonable efforts to negotiate the terms of a definitive agreement
for a period of sixty (60) days after signature hereof. The terms of the
definitive agreement shall be consistent with the terms of this Term Sheet and
include other customary terms applicable to a transaction of this type. In the
event the parties are unable to reach agreement on the terms of a definitive
agreement, then either party may terminate this agreement, unless the parties
mutually agree to pursue the dispute resolution provisions below with respect to
any disputed terms. In the event of any termination of this Term Sheet: a)
RegeneRx will promptly return to Lee’s the 200,000 US$ paid by Lee’s and, b)
this term sheet will terminate in all respects and neither party will have any
obligation to the other party hereunder.

 

(b) Good Faith Negotiations. In the event of disputes between the Parties
arising out of or relating to this binding Term Sheet and the License Agreement,
or the breach, termination or invalidity thereof, a Party seeking to resolve
such dispute will, by written notice to the other, have such dispute referred to
their respective chief executive officers, for attempted resolution by good
faith negotiations within fourteen (14) days after such notice is received.

 

(c) Mediation. In the event that the Parties are unable to resolve a dispute
through good faith negotiations pursuant to point (a) above, the Parties agree
to submit such dispute to non-binding mediation using an industry expert
mutually acceptable to the Parties. The costs of any such mediation shall be
shared by the Parties equally.

 

(d) Arbitration. If all good faith attempts to resolve a dispute through
negotiations and mediation pursuant to points (a) and (b) above have failed
after sixty (60) days from notice provided pursuant to point (a) above, then
upon the request of either Party, the dispute shall be finally resolved by
binding arbitration administered by I.C.C. Arbitration (the “ICC Rules”).

 

(i) The arbitration shall be conducted by a panel of three neutral arbitrators
(the “Panel”) appointed in accordance with the ICC Rules.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

    

 

(ii) The arbitration proceedings shall take place in Geneva, Switzerland. The
arbitral proceedings and all pleadings shall be in the English language. Any
written evidence originally in a language other than English shall be submitted
in English translation accompanied by the original or true copy thereof.

 

(iii) The Panel shall have the power to decide all questions of arbitrability.

 

(iv) At the request of either Party, the Panel will enter an appropriate
protective order to maintain the confidentiality of information produced or
exchanged in the course of the arbitration proceedings.

 

(v) The Panel is empowered to award any remedy allowed by law, including
monetary damages, prejudgment interest and punitive damages, and to grant final,
complete, interim or interlocutory relief, including injunctive relief.

 

(vi) Each Party shall bear its own legal fees arising in connection with the
dispute. The Panel may assess costs, fees and expenses of the Panel to the
Parties in the manner the Panel deems appropriate under the circumstances.

    Governing Law    This binding Term Sheet and the License Agreement shall be
governed and construed in accordance with the laws of New York, USA without
regard to its principles of conflict of laws.     Jurisdiction and Venue    In
connection with any dispute arising hereunder or in connection with the subject
matter hereof that is not settled in accordance with the rules set forth under
“Disputes” above, each of the Parties hereby consents to the exclusive
jurisdiction and venue of the courts in Geneva, Switzerland. Each Party hereby
irrevocably waives any right that it may have to assert that any such court
lacks jurisdiction or that such forum is not convenient.     Press Releases   
Except as required by law (including, without limitation and for the avoidance
of doubt, the requirements of the U.S. Securities and Exchange Commission, the
American Stock Exchange, the Hong Kong Stock Exchange, and any other stock
exchange on which securities issued by a Party are traded) or any Governmental
Authority, neither Party shall make any press release or other public
announcement relating to this binding Term Sheet or to the License Agreement or
the transactions described herein without the prior written consent of the other
Party

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Duration of the Agreement   

The Agreement shall be legally effective for an initial term of three (3) years
starting from the Effective Date (the “Initial Term”) and subject to the options
to renew as provided below in this Article. RegeneRx hereby irrevocably grants
the options to renew (the “Renewal Options”) to Lee’s, which shall be solely
exercisable by Lee’s at its own discretion, to renew this Agreement for another
extended term of three years (the “Extended Term”) and such Renewal Options can
be exercised by the Company for not more than 6 times on the six month period
immediately before the expiry date of the Initial Term (for the first time of
the exercise of the Renewal Option) and the six months period immediately before
the expiry date of the Extended Term (for the time of the exercise of the
Renewal Option and onward.

 

The parties hereto acknowledge and agree that the exercise of the Renewal Option
by the Company shall, where applicable, be subject to further independent
shareholder approval and any other requirements under the Listing Rules at each
time when the Renewal Option is exercised. Lee’s shall serve a written notice
(the “Written Notice”) for its intention to exercise the Renewal Option,
RegeneRx agrees that upon the service of the Written Notice by Lee’s, RegeneRx
will give it written consent to renew this Agreement for the Extended Term. This
Agreement shall remain in full force and effect until the expiration of the
Initial Term (if the Renewal Option is not exercised by Lee’s) or the expiration
of the Extended Term (if the Renewal Options are exercised by Lee’s).

 

Notwithstanding the Duration time, the effect of this Agreement shall be
conditional upon:

 

a)      all waivers, consents, approvals or confirmations of the Stock Exchange
or other governmental and regulatory bodies in Hong Kong or elsewhere which are
required or appropriate for the purposes of the entering into and implementation
of this Agreement having been obtained (if applicable); and

 

b)      this Agreement and the transactions contemplated hereunder having been
approved by the shareholders at the extraordinary general meeting of Lee’s or
the written approval of shareholders of Lee’s approved by the Stock Exchange in
lieu of holding an extraordinary general meeting of Lee’s (as the case may be)
if such approval is required under the relevant laws, rules and regulations
(including the Rules Governing the Listing of Securities on The Stock Exchange
of Hong Kong Limited).

 

If the Initial Term and the Extended Term cover the entire Relevant Period, the
Company shall, upon the expiration of the Relevant Period, have a royalty-free,
fully paid up, perpetual and irrevocable license, with the right to sublicense
and/or to assignee.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

LEE’S PHARMACEUTICAL (HK) LIMITED

/s/ Benjamin Li

Name:   Benjamin Li Title:   Chief Executive Officer Date:   3/27/2012 REGENERX
BIOPHARMACEUTICALS, INC.

/s/ J.J. Finkelstein

Name:   J.J. Finkelstein Title:   President & CEO Date:   3/27/2012

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.